 1                                                                                                 O
 2
 3
 4
 5
 6
 7
 8
                           United States District Court
 9
                           Central District of California
10
11   JEREMY HOLLAND                                    Case № 2:20-cv-09672-ODW (JPRx)
12                        Plaintiff,
13          v.                                         ORDER DENYING MOTION FOR
14                                                     DEFAULT JUDGMENT [17]
     LANKSHERMAN PLAZA, LLC; and
15
     DOES 1–10,

16                        Defendants.

17
18                                      I.    INTRODUCTION
19          Plaintiff Jeremy Holland moves for entry of default judgment against Defendant
20   Lanksherman Plaza, LLC (“Defendant”). (Mot. Default J. (“Motion” or “Mot.”), ECF
21   No. 17.) For the reasons discussed below, the Motion is DENIED.1
22                                      II.   BACKGROUND
23          Holland is a California resident who requires the use of a wheelchair at all times
24   when traveling in public. (Compl. ¶ 1, ECF No. 1.) He alleges that Defendant is the
25   real property owner, business operator, lessor and/or lessee of the real property for a
26   restaurant or liquor store (“Business”) located at or about 7208 Lankershim Blvd.,
27
     1
28    After carefully considering the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.
 1   North Hollywood, California.2 (Compl. ¶ 2.) Holland further alleges that when he
 2   attempted to enter the Business on two separate occasions, in May and June of 2020,
 3   he “encountered a number of barriers that interfered with his ability to use and enjoy
 4   the goods, services, privileges, and accommodations offered at the Business.” (Id.
 5   ¶ 12.)     Specifically, Holland alleges that Defendant failed to provide accessible
 6   parking because Defendant (a) failed to paint the ground as required, and (b) failed to
 7   provide access aisles with level surface slopes. (Id. ¶¶ 13, 23, 25.) Holland asserts
 8   these barriers denied him full and equal access to the Business and deter him from
 9   returning until they are removed. (Id. ¶ 14.)
10            On October 21, 2020, Holland filed this action asserting claims under Title III
11   of the Americans with Disabilities Act (“ADA”) and California state law.                       (See
12   generally id.) On November 13, 2020, the Court declined to exercise supplemental
13   jurisdiction over Holland’s state law claims and dismissed them without prejudice.
14   (Order Dismissing, ECF No. 13.) Holland served Defendant with the Summons and
15   Complaint on January 22, 2021. (Proof of Service, ECF No. 14.) Defendant failed to
16   answer or otherwise respond to the Complaint, and on February 22, 2021, Holland
17   requested entry of default. (Req. Entry Default, ECF No. 15.) The Clerk entered
18   default the same day. (Default, ECF No. 16.) Now, Holland moves for default
19   judgment. (See Mot.)
20                                   III.    LEGAL STANDARD
21            Plaintiffs seeking default judgment must meet certain procedural requirements,
22   as set forth in Federal Rule of Civil Procedure 55 and Central District of California
23   Local Rule 55–1.        Once the procedural requirements are satisfied, “[t]he district
24   court’s decision whether to enter a default judgment is a discretionary one.” See
25   Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980).
26
27   2
      Holland refers to the Business as a “restaurant” in his Complaint and Motion and as a “liquor store”
28   in his Declaration in Support of his Motion. (See Compl. ¶ 2; Mot. 1; Decl. Jeremy Holland ¶ 3,
     ECF No. 17-3.) In light of the Court’s disposition, this inconsistency is immaterial.



                                                      2
 1         Generally, a defendant’s liability is conclusively established upon entry of
 2   default by the Clerk, and well-pleaded factual allegations in the complaint are
 3   accepted as true, except those pertaining to the amount of damages. See TeleVideo
 4   Sys., Inc. v. Heidenthal, 826 F.2d 915, 917–18 (9th Cir. 1987) (per curiam) (citing
 5   Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977)). Still, “[a] defendant’s
 6   default does not automatically entitle the plaintiff to a court-ordered judgment.”
 7   PepsiCo, Inc., v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1174 (C.D. Cal. 2002).
 8   Rather, the court considers the “Eitel factors” in exercising its discretion: (1) the
 9   possibility of prejudice to the plaintiff; (2) the merits of the plaintiff’s substantive
10   claim; (3) the sufficiency of the complaint; (4) the sum of money at stake; (5) the
11   possibility of a dispute concerning material facts; (6) whether the defendant’s default
12   was due to excusable neglect; and (7) the strong policy favoring decision on the
13   merits. Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986).
14                                   IV.    DISCUSSION
15         The second and third Eitel factors are dispositive here, so the Court begins with
16   them. These two factors address the merits of the claims and the sufficiency of the
17   complaint. See Philip Morris USA, Inc. v. Castworld Prods., Inc., 219 F.R.D. 494,
18   498 (C.D. Cal. 2003); see also Danning v. Lavine, 572 F.2d 1386, 1388 (9th Cir.
19   1978) (“[F]acts which are not established by the pleadings . . . or claims which are not
20   well-pleaded, are not binding and cannot support the judgment.”).             Although
21   well-pleaded allegations in the complaint are deemed admitted by a defendant’s
22   failure to respond, “necessary facts not contained in the pleadings, and claims which
23   are legally insufficient, are not established by default.” Cripps v. Life Ins. Co. of
24   N. Am., 980 F.2d 1261, 1267 (9th Cir. 1992) (citing Danning, 572 F.2d at 1388).
25   Holland’s claim fails to include necessary facts and is legally insufficient; therefore,
26   default judgment is not appropriate. See id. at 1267–68.
27         Holland seeks injunctive relief under the ADA. (See Compl. ¶¶ 18–27.) To
28   prevail on this claim, Holland must show, among other things, that “the existing




                                                3
 1   facility at the defendant’s place of business or property presents an architectural
 2   barrier prohibited under the ADA.” Vogel v. Rite Aid Corp., 992 F. Supp. 2d 998,
 3   1008 (C.D. Cal. 2014) (brackets omitted) (quoting Parr v. L&L Drive-Inn Rest., 96 F.
 4   Supp. 2d 1065, 1085 (D. Haw. 2000)).             “Architectural barriers” are defined by
 5   reference to the ADA Accessibility Guidelines (the “ADAAG”). See Chapman v.
 6   Pier 1 Imps. (U.S.), Inc., 631 F.3d 939, 945 (9th Cir. 2011). Relevantly, a public
 7   accommodation need only provide accessible parking “[w]here parking spaces are
 8   provided.”    See 2010 ADAAG § 208.1 (emphasis added); see also id. § 208
 9   (establishing accessibility requirements for parking spaces).
10         Here, Holland fails to establish the existence of architectural barriers at
11   Defendant’s property.     Holland alleges two violations related to parking spaces
12   without first establishing that Defendant provides parking to the public. (See Compl.
13   ¶¶ 18–27.) As Holland does not sufficiently allege that Defendant provides public
14   parking, he fails to establish that Defendant did not comply with the parking
15   requirements of the ADAAG. See Grigsby v. Tecomate Corp., No. 2:19-CV-08735-
16   ODW (KSx), 2021 WL 134583, at *3 (C.D. Cal. Jan. 14, 2021) (finding the plaintiff
17   failed to establish noncompliant parking because he did not demonstrate the defendant
18   provided parking to its customers); Langer v. Kacha, No. 14-CV-2610-BAS (KSC),
19   2016 WL 524440, at *4 (S.D. Cal. Feb. 10, 2016) (finding the plaintiff failed to
20   establish an ADA violation because he showed only that defendants had, in the past,
21   temporarily provided parking, but not that they did so at the time of plaintiff’s visit).
22         Further, most of Holland’s Complaint follows a pattern of alleging violations
23   that lack any factual support. The majority of the Complaint is just a recitation of
24   various ADAAG or California Building Code (“CBC”) provisions coupled with
25   conclusions that a violation has occurred. For instance, in Holland’s first alleged
26   violation—inadequate paint on the ground—Holland lists several paint requirements
27   for parking spaces, citing CBC § 11B-502.3.3, and alleges vaguely that “there were
28   faded blue lines painted on the parking surface.” (Compl. ¶¶ 22–23.) However, he




                                                  4
 1   offers no authority that states faded paint is a violation. For Holland’s second alleged
 2   violation—non-level surface slopes—Holland lists several provisions of the 1991 and
 3   2010 ADAAG relating to parking spaces and access aisles and alleges vaguely that
 4   Defendant’s “access aisles [we]re not level”; however, he fails to indicate what degree
 5   of slope is present at Defendant’s property, despite acknowledging that the ADAAG
 6   permits a minimal slope.       (See id. ¶ 25 (citing 2010 ADAAG § 502.4 Advisory
 7   (“Access aisles are required to be nearly level . . . .”) (emphasis added)).)
 8         In short, even accepting the well-pleaded factual allegations in the Complaint as
 9   true, Holland fails to state a claim under the ADA. See Cripps, 980 F.2d at 1267. As
10   the second and third Eitel factors demonstrate default judgment is improper, the Court
11   need not assess the remaining factors. See Brooke v. Sunstone Von Karman, LLC,
12   No. 8:19-CV-00635-JLS (ADSx), 2020 WL 6153107, at *3 (C.D. Cal. Aug. 25,
13   2020). However, leave to amend is appropriate because Holland’s failure to state a
14   claim is based on insufficient allegations which could theoretically be cured. See id.
15                                     V.    CONCLUSION
16         In summary, Holland’s Motion for Default Judgment and accompanying
17   request for attorneys’ fees are DENIED. (ECF No. 17.) The default previously
18   entered against Defendant Lanksherman Plaza, LLC is hereby SET ASIDE. (ECF
19   No. 16.) If Holland chooses to rectify the deficiencies identified herein, any amended
20   complaint must be filed and served on Defendant within twenty-one (21) days of the
21   date of this Order. Failure to timely amend will result in dismissal of this action.
22
23         IT IS SO ORDERED.
24
25         July 6, 2021
26
27                                 ____________________________________
28                                          OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE



                                                  5
